Mason v City of New York (2014 NY Slip Op 06874)
Mason v City of New York
2014 NY Slip Op 06874
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Tom, J.P., Friedman, Feinman, Gische, Kapnick, JJ.


13144 102068/10 590356/10 590741/10

[*1] Kenny Mason, Plaintiff-Respondent,
vThe City of New York, et al., Defendants-Respondents, Enviro & Demo Masters, Inc., Defendant-Appellant. 
WGHA Harriet Tubman Apartments Housing Development Fund Corp., Third-Party Plaintiff-Respondent, 
Enviro & Demo Masters, Inc., Third-Party Defendant-Appellant. [And A Second Third-Party Action]
McGaw, Alventosa & Zajac, Jericho (Ross P. Masler and Dawn C. DeSimone of counsel), for appellant.
Law Offices of Michael S. Lamonsoff, PLLC, New York (Joseph E. Gorczyca of counsel), for Kenny Mason, respondent.
Kral, Clerkin, Redmond, Ryan, Perry & Van Etten, LLP, Melville (Elizabeth Gelfand Kastner of counsel), for The City of New York, The New York City Department of Housing Preservation and Development, WGHA Harriet Tubman Apartments Housing Development Fund Corp., and SP Contractors of New York, Inc., respondents.
Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered September 9, 2013, which denied defendant/third-party defendant-appellant Enviro & Demo Masters, Inc.'s (Enviro) motion for summary judgment dismissing all claims and cross claims asserted against it, unanimously affirmed, without costs.
Enviro's motion for summary judgment is premature, given that the issues raised require further discovery, which has not yet been completed (see Ross v Curtis-Palmer Hydro-Elec. Co., [*2]81 NY2d 494, 506 [1993]; Blech v West Park Presbyt. Church, 97 AD3d 443, 443 [1st Dept 2012]). In any event, the submissions raise triable issues of fact, precluding summary judgment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK